DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant has amended claims 7, 8, and 13. Claims 1-19 are pending.
	The amendments to the claims have overcome the claim objections of record.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/15/2020, with respect to the priority have been fully considered, but they are not persuasive.
Applicant has argued that Claim 7 is supported by the 13/884,623, to which the present Application claims priority. Specifically, Applicant has argued that the 13/884,623 application discloses that “[t]he effluent from.. .one or more combined decanting and washing steps forms a mixed stream,” that “[i]n the equipment according to Figure 1 the effluent stream of decantation and washing steps enters the evaporator A as the feed stream.. .The feed forms a thin film which falls downward along the wall of the evaporator A,” and that said disclosures are further described at least in Examples 1-4 at pages 13-15 of the application, where a catalyst was first subjected to a decanting step and then to a washing step, and the combined mixed phase was then used to form a falling film. Examiner finds this argument unpersuasive. 
The ‘623 application does not provide adequate support for the process of forming a combined mixed stream from a first mixed stream obtained by a step of decanting and a second mixed stream obtained by a step of washing in the manner required by steps (ai)-(aiii) of claim 7. The ‘623 application merely discloses subjecting a single stream to multiple decanting and/or washing steps and forming a mixed stream from the effluent of said steps. For example, as argued by Applicant, the ‘623 application discloses subjecting a catalyst to a decanting step and then to a washing step, and then using the combined mixed phase to form a falling film. This is not the same as “(ai) establishing a mixed stream comprising TiCl4 and a first transition metal haloalkoxide by decanting excess liquid phase from a catalyst slurry comprising TiCl4 and the first transition metal haloalkoxide; (aii) establishing a second mixed stream comprising TiCl4 and a second transition metal haloalkoxide by: (a-1) contacting a solid olefin polymerization catalyst [i.e. a different catalyst that that recited in step (ai)] component with a wash liquid to thereby produce a mixture comprising the solid olefin polymerization catalyst component and a liquid component; (a-2) dividing the mixture of step (a-1) into a product fraction comprising majority of the solid catalyst component and a liquid fraction comprising the liquid component; (a-3) recovering the liquid fraction; and (a-4) establishing the second mixed stream from said liquid fraction; (aiii) combining the first mixed stream and the second mixed stream to form a combined mixed stream,” (emphasis added) as required by claim 1. None of the other disclosures cited by Applicant support the subject matter of claim 7.
Furthermore, the ‘623 application does not provide adequate support for the process of forming a combined mixed stream from a first mixed stream comprising a first transition metal haloalkoxide and a second mixed stream comprising a second transition metal haloalkoxide as required by steps (ai)-(aiii) of claim 7. None of the disclosures cited by applicant mention this aspect of claim 7.
In view of the above, Examiner maintains that claim 7 and its dependents, claims 8-18, contain subject matter which is unsupported by the prior application. Thus, claims 7-18 are not entitled to benefit of the prior application.

Applicant’s arguments, see Remarks, filed 10/15/2020, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 

Applicant’s arguments, see Remarks, filed 10/15/2020, with respect to the prior art rejections have been fully considered, but they are not persuasive.
	Applicant has argued that it would not be obvious to modify Kilty in view of Zum Mallen and Glover by replacing the distillation columns of Kilty with agitated thin film evaporators, in order to provide Kilty with separation equipment capable of handling a significant amount of precipitates and/or other solids, because Zum Mallen solves Kilty’s problem of precipitates/solids by adding a solubilization solvent rather than by providing agitated thin film evaporators. Applicant alleges that, because Zum Mallen offers 
As described in the 103 rejections maintained below, Zum Mallen incorporates Kilty (US 5,948,212) by reference and states that Kilty is concerned with the recovery of the same waste streams of procatalyst manufacture (Column 2 Line 66-Column 3 Line 25). Zum Mallen teaches that distilling these waste streams can cause the precipitation of solid components from the waste streams leading to an undesirable buildup of solids in distillation column reboilers and other related equipment (Column 3 Lines 13-25). Zum Mallen also teaches that Kilty does not address the problem of precipitate formation within separation units, e.g. distillation columns, used to recover components of the waste streams (Column 2 Line 66-Column 3 Line 12). Thus, the disclosure of Zum Mallen clearly indicates that precipitation of solids is a problem in Kilty, providing clear motivation to one of ordinary skill in the art to find a solution to said problem.
As described in the 103 rejections maintained below, Glover describes a number of factors to consider when selecting an evaporator for a specific application (Page 26). Glover teaches that agitated thin film evaporators are capable of handling mixtures having a high solids concentration or fouling potential (section titled “Agitated thin-film evaporators” on pages 31 and 32, Figure 8). Thus, Glover offers a clear indication to one of ordinary skill in the art that agitated thin film evaporators would not suffer from the same problem of precipitate/solids buildup as distillation columns. In other words, in view of Glover, a person having ordinary skill in the art would recognize providing agitated thin film evaporators in place of the distillation columns of Kilty would solve the problem of solids/precipitate buildup in Kilty.
It is true that Zum Mallen teaches a different solution to the problem of Kilty. In particular, Zum Mallen teaches using a solubilization solvent to address the problem of precipitation (Column 3 Liens 25-65). However, the fact that Zum Mallen provides a solution does not render the use of alternative solutions non-obvious. A person having ordinary skill in the art would be cognizant of the fact that other solutions to a problem are likely to exist. At the very least, the provision of agitated thin film evaporators represents a simple substitution of an alternative solution for the solution taught by Zum Mallen. It is well 
Regardless, the prior art of record provides explicit motivation for one of ordinary skill in the art to find an alternative solution to that of Zum Mallen. In particular, as Applicant has pointed out (see paragraph bridging pages 8 and 9 of Remarks), the disclosure of Kilty points to the use of solubilization solvent (separation solvent) as a disadvantage (Abstract, Column 1 Lines 42-44). In view of this teaching by Kilty, a person having ordinary skill in the art would be motived to search for alternatives to Zum Mallen’s solution, as said solution is characterized by the prior art as being in some way undesirable. In other words, a person having ordinary skill in the art would not be dissuaded from searching for alternatives to the solution of Zum Mallen. Instead, based on the combined disclosures of Zum Mallen and Kilty, a person having ordinary skill in the art would find it desirable to find such alternative solutions.
In view of the above, Examiner maintains that It would have been obvious to one of ordinary skill in the art at the time of invention to modify Kilty in view of Zum Mallen and Glover by replacing the distillation columns of Kilty with vertical agitated thin-film evaporators in order to provide the method of Kilty with separation equipment capable of handling a significant amount of precipitates and/or other solids, as taught by Glover, thus overcoming the problem, as taught by Zum Mallen, of precipitate formation within the separation units of Kilty.

Applicant has argued that it is only through impermissible hindsight that one of ordinary skill in the art, seeking to overcome the disadvantages of Kilty as taught by Zum Mallen, would ignore the solution taught by Zum Mallen, and instead turn to Glover for a solution. Examiner respectfully disagrees.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Furthermore, as discussed above, the disclosure of Kilty suggests that Zum Mallen’s solution is undesirable. Therefore, the prior art provides motivation to find alternative solutions to that of Zum Mallen. As the prior art provides motivation to ignore the solution of Zum Mallen in favor of an alternative, it cannot be reasonably asserted that one would only ignore the solution of Zum Mallen based on hindsight reasoning.

Applicant has argued that the combination of Kilty, Zum Mallen, and Glover fails to teach or suggest the claimed temperature range of 50-85 °C for operation of the falling film distillation step (e.g. steps (b) and (c) of claim 1). Specifically Applicant has argued that Kilty, which teaches operating a distillation zone at 55-95 °C, teaches operating a distillation column at said range, but not a falling film evaporator. Applicant questions why one of ordinary skill in the art would retain the distillation temperature of Kilty after replacing the distillation column with a falling film evaporator, concluding that there is no teaching or suggestion in Kilty which would lead one of ordinary skill in the art to retain the temperature of Kilty’s distillation in a “completely different distillation process step”. The Office finds this argument unpersuasive.
Individuals with a level of ordinary skill in the art of distillation will recognize that distillation temperature (and pressure) is a result effective variable, selected primarily on the basis of the vapor liquid equilibrium behavior of a solution. In other words, the proper temperature at which to distill a solution is based mainly on the properties of the solution itself, and not on the particular process unit in which the distillation is carried out. Replacing the distillation column of Kilty with a falling film evaporator would not result in any changes to the properties of the feed (i.e. the mixed stream). Thus, a person having ordinary 
Regardless, it is noted that distillation temperature and pressure are notoriously well known to be important result effective variables. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A). Because distillation temperature and pressure are important result effective variables, a person having ordinary skill in the art has implicit motivation to optimize said variables. Again, the proper temperature at which to distill a solution is based mainly on the properties of the solution itself, and not on the particular process unit in which the distillation is carried out. Therefore, it is at least obvious to optimize the operating temperature range of the falling film evaporator in modified Kilty, i.e. such that said evaporator operates in a temperature range of 50-85 °C, in order to obtain a process in which the mixed stream is successfully distilled.

	Applicant has argued that Piccolo fails to cure the alleged deficiencies of Kilty, Zum Mallen, and Glover. As discussed above, Kilty, Zum Mallen, and Glover are not deficient as alleged. Therefore, this argument is moot. 
	 
Applicant’s arguments, see Remarks, filed 10/15/2020, with respect to the double patenting rejections have been fully considered and are persuasive.  The double patenting rejections have been withdrawn. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 102 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/884,623, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In particular, claim 7 contains subject matter which is unsupported by the 13/884,623 application. Specifically, claim 7 recites steps of:
“(ai) establishing a mixed stream comprising TiCl4 and a first transition metal haloalkoxide by decanting excess liquid phase from a catalyst slurry comprising TiCl4 and the first transition metal haloalkoxide; 
(aii) establishing a second mixed stream comprising TiCl4 and a second transition metal haloalkoxide by: 
(a-1) contacting subjecting a solid olefin polymerization catalyst component te a washing step by contacting it with a wash liquid to thereby produce a mixture comprising the solid olefin polymerization catalyst component and the wash a liquid component; 
(a-2) dividing the mixture of step (a-1) into a product fraction comprising majority of the solid catalyst component and a liquid fraction comprising the wash liquid component; (a-3) recovering the liquid fraction; and 
(a-4) establishing the second mixed stream comprising transition metal tetrahalide and transition metal haloalkoxides from said liquid fraction[[.]], 
(aiii) combining the first mixed stream and the second mixed stream to form a combined mixed stream,”.
The 13/884,623 discloses that “The effluent from one or more decanting steps or one or more washing steps or one or more combined decanting and washing steps forms a mixed stream. Alternatively, the effluents from two or more washing steps may be combined to form a mixed stream. The mixed stream contains recoverable components, such as the wash liquid and the transition metal tetrahalide, which may be used in the catalyst manufacturing process. On the other hand, it also contains 
However, the ‘623 application does not provide adequate support for the process of forming a combined mixed stream from a first mixed stream obtained by a step of decanting and a second mixed stream obtained by a step of washing. Furthermore, the ‘623 application does not provide adequate support for the process of forming a combined mixed stream from a first mixed stream comprising a first transition metal haloalkoxide and a second mixed stream comprising a second transition metal haloalkoxide. Both of these processes are requied by steps (ai)-(aiii) of claim 7 in the present application.
Therefore, claim 7 and its dependents, claims 8-18, contain subject matter which is unsupported by the prior application. Thus, claims 7-18 are not entitled to benefit of the prior application.

	The following rejections are maintained from the previous Office Action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kilty et al. (US 5,948,212), hereafter referred to as Kilty, in view of Piccolo et al. (US 3,939,244), hereafter referred to as Piccolo, Zum Mallen (US 6,358,372) and Glover (Selecting Evaporators for Process Applications).
With regard to claim 1 and 4-6: Kilty teaches a process for recovering TiCl4 (titanium tetrachloride) from a process stream (abstract, Column 1 Line 65-Column 2 Line 21), the process comprising steps of:
a) Establishing a mixed stream 2 comprising TiCl4 (titanium tetrachloride), and transition metal haloalkoxides, which are tetravalent titanium chloroethoxy compounds and other titanium chloroethoxides (Figure 1, Column 1 lines 45-55, Column 1 Line 65-Column 2 Line 21, Column 2 Lines 44-47, Column 4 Lines 5-15).
	b) Distilling the mixed stream 2 in column 10 at a temperature of 55-95 °C and 100 mbar (0.1 bar) (Figure 1, Column 3 Line 65-Column 4 Line 15).
c) Establishing from the distillation in step b): 
An amount of a distillate in stream 12 containing TiCl4 titanium tetrahalide and some reaction diluent, which satisfies applicant’s limitation of the first stream comprising 90-100 % recoverable components, i.e. 100% of the components in the stream 12 stream are recovered, and therefore, are recoverable (Figure 1, Column 4 Lines 15-36).
And an amount of residue in stream 14 containing titanium haloalkoxides, as evidenced by the fact that the subsequent distillation of the residue in stream 14 recovers titanium haloalkoxides (Figure 1, Column 4 Lines 15-36).
Kilty does not explicitly teach that the mixed stream established in step a) is established by decanting excess liquid phase from a catalyst slurry comprising TiCl4 and the transition metal haloalkoxides. 
However, Kilty does teach that the mixed stream can be established from a liquid waste product resulting from the production of titanium-containing, magnesium-containing, halide-containing olefin 
In light of the above, it should be recognized that there are at least some embodiments of Kilty which implicitly comprise a step of establishing the mixed stream by separating excess liquid phase (liquid waste products) from a catalyst slurry (i.e. a mixture of liquid phase and solid procatalyst), wherein said catalyst slurry comprises TiCl4 and a transition metal haloalkoxides (i.e. titanium haloalkoxides). In other words, Kilty anticipates the step of establishing the mixed stream by separating excess liquid phase from a catalyst slurry comprising TiCl4 and transition metal haloalkoxides (i.e. titanium haloalkoxides).
In the alternative, Kilty’s teachings as discussed above at least strongly suggest such a step. If such a step is not anticipated by Kilty, it would have been obvious to one of ordinary skill in the art to modify Kilty by establishing the mixed stream by a step of separating excess liquid phase from a catalyst slurry comprising TiCl4 and transition metal haloalkoxides (i.e. titanium haloalkoxides), in order to form the mixed stream in a manner in line with the suggestions of Kilty. 
Kilty remains silent to the separation of the excess liquid phase from the catalyst slurry being carried out by decanting.
However, decanting is a notoriously well-known means of separating liquids from solids, e.g. separating liquids from slurries. For example, Piccolo teaches a process for the purification of titanium tetrachloride (abstract). Piccolo teaches that impurities can be separated from titanium tetrachloride by decantation (Column 1 Lines 33-37). Because Kilty is silent to a particular means of separating the excess liquid from the solid catalyst, a person having ordinary skill in the art would find it necessary to select a particular separation means (e.g. decanting) in order to actually perform said separation.

Modified Kilty is silent to the distillation of step b) being a falling film distillation process. 
Zum Mallen teaches a method for recovering a reaction diluent and/or wash solvent from a waste stream resulting from a catalyst precursor. Zum Mallen incorporates Kilty (US 5,948,212) by reference and states that Kilty is concerned with the recovery of the same waste streams of procatalyst manufacture (Column 2 Line 66-Column 3 Line 25). Zum Mallen teaches that distilling these waste streams can cause the precipitation of solid components from the waste streams leading to an undesirable buildup of solids in distillation column reboilers and other related equipment (Column 3 Lines 13-25). Zum Mallen also teaches that Kilty does not address the problem of precipitate formation within separation units, e.g. distillation columns, used to recover components of the waste streams (Column 2 Line 66-Column 3 Line 12).
Glover describes a number of factors to consider when selecting an evaporator for a specific application (Page 26). Glover teaches that agitated thin film evaporators are capable of handling mixtures having a high solids concentration or fouling potential (section titled “Agitated thin-film evaporators” on pages 31 and 32, Figure 8).  Although it is not explicitly stated, vertical agitated thin-film evaporators, like that of Figure 8, can be considered falling film evaporators because the film of liquid established in a vertical agitated thin-film evaporators travels in a generally downward direction as it spirals down the wall of the evaporator (section titled “Agitated thin-film evaporators” on pages 31 and 32, Figure 8). Furthermore, the Office’s position that a vertical agitated thin-film evaporator can be considered a falling film evaporator is supported by page 7, paragraph 2 of Applicant’s specification which describes producing the falling film in an evaporator which substantially matches Glovers description of a vertical agitated thin-film evaporator.
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Kilty in view of Zum Mallen and Glover by replacing the distillation columns of Kilty with vertical agitated thin-film evaporators in order to provide the method of Kilty with separation equipment capable of 
Modified Kilty is silent to the falling film distillation process of step b) being carried out at a temperature less than or equal to 85 °C, i.e. a range of 50-85°C.
However, as stated above, the distillation of step b is carried out at 55-95 °C (Kilty: Figure 1, Column 3 Line 65-Column 4 Line 15).  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05).  Additionally, MPEP 2144.05(II)A clearly states that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  The temperature at which a distillation process is conducted is well understood to be a result effective variable.  The selection of a distillation temperature range is well within the level of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Kilty by optimizing the temperature at which the film distillation process of step b) is conducted to be in the range 55-85°C.
Modified Kilty does not explicitly disclose the second stream containing about 20-80 % of transition metal haloalkoxides.
However, as stated above, the second stream 14 contains titanium haloalkoxides, as evidenced by the fact that the subsequent distillation of the second stream 14 recovers titanium haloalkoxides (Kilty: Figure 1, Column 4 Lines 15-36).  MPEP 2144.05(II)A clearly states that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  It is understood that stream compositions are result effective variables in distillation, in the sense that in order to obtain a desired composition in one product stream, e.g. the top product stream, it may be necessary to produce another stream, e.g. a bottom stream, having a certain composition.  For example, the film distillation step 10 modified Kilty is intended to separate the titanium tetrahalide from the titanium haloalkoxides, that is, the desired first stream 12 of modified Kilty comprises mostly titanium tetrahalide along with some reaction diluent but little to no titanium haloalkoxides (Kilty: Figure 1, Column 2 Lines 47-56, Column 4 Lines 15-36).  In order to obtain the desired first stream in modified Kilty, the composition of the second stream 14 would have to be optimized such that the titanium 
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Kilty by optimizing the composition of the second stream to comprise about 20-80 % of transition metal (titanium) haloalkoxides in order to obtain a first stream comprising little to no titanium haloalkoxides.
With regard to claim 2: Modified Kilty does not explicitly disclose the first stream comprising less than 1% by weight transition metal haloalkoxides.  However, the film distillation step 10 modified Kilty is intended to separate the titanium tetrahalide from the titanium haloalkoxides, that is, the desired first stream 12 of modified Kilty comprises mostly titanium tetrahalide along with some reaction diluent but little to no titanium haloalkoxides (Kilty: Figure 1, Column 2 Lines 47-56, Column 4 Lines 15-36).  Thus, a person having ordinary skill in the art would reasonably expect the first stream to comprise less than 1% by weight transition metal haloalkoxides.
In the alternative, MPEP 2144.05(II)A clearly states that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  It is clear that transition metal haloalkoxides in the first stream 12 of modified Kilty are undesirable (Kilty: Figure 1, Column 2 Lines 47-56, Column 4 Lines 15-36). It is well within the level of ordinary skill in the art to manipulate a distillation process to obtain a desired product composition.
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Kilty by optimizing the composition of the first stream such that is comprises less than 1% by weight transition metal haloalkoxides.
With regard to claim 3: Modified Kilty does not explicitly teach the residue to distillate ratio being in the range of 0.05-0.35.
However, the distillation process of modified Kilty is taught to be broadly applicable to separation of mixtures comprising titanium tetrahalide, titanium alkoxides and haloalkoxides, alkyl esters of aromatic acids and reaction diluent independent of such a mixture’s origin (Kilty: Column 2 Lines 1-21). In some cases, when distilling certain feed streams, the claimed residue to distillate ratio may be optimal or necessary for the purposes of achieving the desired separation between the recoverable components in 

Definition of Variables:
F = mass flow rate of feed stream 2
D = mass flow rate of first stream/distillate 12
R = mass flow rate of second stream/residue 14
xF =  mass fraction of transition metal haloalkoxides in feed stream 2
xD = mass fraction of transition metal haloalkoxides in first stream/distillate 12
xR = mass fraction of transition metal haloalkoxides in second stream/residue 14

Overall mass balance on distillation process 10:*
F = R + D
*Feed lines 16a and 4 in Kilty are optional (Column 4 Lines 13-16), and thus, are excluded from this material balance for the sake of simplicity.

Mass balance on transition metal haloalkoxides in the distillation process 10:
F xF = D xD +  R xR

First, we will select an arbitrary feed stream to be distilled. For the sake of simplicity, let us select a feed stream with a mass flow rate of 100 kg/min and a transition metal haloalkoxides content of 20 wt %. Thus, F = 100 kg/min, and xF= 0.2

Now, let us select a desired value for xR. As claim 1 requires the second stream 14 comprise 20-80 wt% transition metal haloalkoxides, the value of xR will be set at xR = 0.8.
The first stream 12 comprises reaction diluent and titanium tetrahalide (Kilty: Column 4 Lines 17-20), i.e. the first stream appears to comprise an insubstantial amount of transition metal haloalkoxides. Thus, we will assume xD = 0.

At this point we can plug the values of F, xF, xR, and xD into the transition metal haloalkoxides balance. Doing so yields the following equation:
(100 kg/min)(0.2) = D(0) + R(0.8)
20 kg/min = R(0.8)
R = 25 kg/min

Thus, we find that the flow rate R of the second stream is equal to 25 kg/min.

Plugging this value of R along with the value of F into the overall mass balance produces the following equation, from which we may find the value of D:
100 kg/min = D + 25 kg/min
D = 75 kg/min

At this point we may calculate the residue to distillate ratio R/D:
R/D = 25/75 = 0.33

The above mass balance calculations show that the residue to distillate ratio R/D of 0.33 is necessary to obtain the desired content 80 wt% of transition metal haloalkoxides present in the residue.

If, while distilling the same feed stream (i.e. having F =100 kg/min and xF =0.2), we were to manipulate R/D such that it were equal to 0.04, we would obtain a flow rates of D = 96.2 kg/min D = 0 and xR = 0.8 cannot be obtained with an R/D of 0.04.

Likewise, if we were to manipulate R/D such that it were equal to 0.40, we would obtain a flow rates of D = 71.4 kg/min and R = 28.6 kg/min. Using the above mass balance equations with these flow rates shows us that the desired values of xD = 0 and xR = 0.8 cannot be obtained with an R/D of 0.40.

In light of the above example mass balances, it should be clear that the residue to distillate ratio of a distillation process is a result effective variable which must be optimized to achieve a desired separation between the distillate and residue products. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify Kilty by optimizing the residue to distillate ratio R/D to be in the range of 0.05-0.35, in order to achieve the desired separation between the recoverable components in the first stream (distillate) and the transition metal haloalkoxides in the second stream (residue).

Claims 19 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kilty et al. (US 5,948,212), hereafter referred to as Kilty, in view of Zum Mallen (US 6,358,372) and Glover (Selecting Evaporators for Process Applications).
With regard to claim 19: Kilty teaches a process for recovering TiCl4 (titanium tetrachloride) from a process stream (abstract, Column 1 Line 65-Column 2 Line 21), the process comprising steps of:
a) Establishing a mixed stream 2 comprising TiCl4 (titanium tetrachloride), and transition metal haloalkoxides, which are tetravalent titanium chloroethoxy compounds and other titanium chloroethoxides (Figure 1, Column 1 lines 45-55, Column 1 Line 65-Column 2 Line 21, Column 2 Lines 44-47, Column 4 Lines 5-15).
	b) Distilling the mixed stream 2 in column 10 at a temperature of 55-95 °C and 100 mbar (0.1 bar) (Figure 1, Column 3 Line 65-Column 4 Line 15).
c) Establishing from the distillation in step b): 
An amount of a distillate in stream 12 containing TiCl4 titanium tetrahalide and some reaction diluent, which satisfies applicant’s limitation of the first stream comprising 90-100 % recoverable 
And an amount of residue in stream 14 containing titanium haloalkoxides, as evidenced by the fact that the subsequent distillation of the residue in stream 14 recovers titanium haloalkoxides (Figure 1, Column 4 Lines 15-36).
Kilty does not explicitly teach steps (a-1) contacting a solid olefin polymerization catalyst with a wash liquid thereby producing a mixture comprising the solid catalyst component and a liquid component, wherein the wash liquid comprises TiCl4; (a-2) dividing the mixture of step (a-1) into a product fraction comprising a majority of the solid catalyst component and a liquid fraction comprising the liquid component; (a-3) recovering the liquid fraction; and (a-4) establishing said mixed stream comprising TiCl4 and transition metal haloalkoxides from said liquid fraction.
However, as discussed above, Kilty does teach that the mixed stream can be established from a liquid waste product resulting from the production of titanium-containing, magnesium-containing, halide-containing olefin polymerization procatalyst prepared by contacting a magnesium alkoxide (including, but not limited to, carbonized magnesium alkoxides, magnesium alkoxide halides, mixed magnesium titanium alkoxide halides [e.g., TiMg.sub.3 (OEt).sub.8 Cl.sub.2 ]) with titanium tetrahalide (TiCl4), or other such liquid streams having a different origin (Column 2 lines 1-21). Kilty also teaches that such a procatalyst is generally a solid (Column 1 Lines 8-29). Kilty teaches that forming such a procatalyst involves steps of contacting the catalyst with a reaction diluent and separating the liquid waste products of the catalyst formation from the solid catalyst material (Column 1 Lines 8-29). Kilty teaches that the reaction diluent may be, for example, aliphatic solvents (e.g. decane) or aromatic solvents, including o-xylene, mesitylene, n-propyl-benzene, dichlorobenzenes and chlorotoluenes (Figure 1, Column 2 lines 33-43).
In light of the above, it should be recognized that there are at least some embodiments of Kilty which implicitly comprise steps of:
(a-1) contacting a solid olefin polymerization catalyst with a wash liquid (TiCl4) thereby producing a mixture comprising the solid catalyst component and a liquid component, wherein the wash liquid comprises TiCl4, i.e. said wash liquid is TiCl-4; 

(a-3) recovering the liquid fraction; and 
(a-4) establishing said mixed stream comprising TiCl4 and transition metal haloalkoxides from said liquid fraction.
In the alternative, Kilty’s teachings as discussed above at least strongly suggest such a step. If such a step is not anticipated by Kilty, it would have been obvious to one of ordinary skill in the art to modify Kilty by establishing the mixed stream by steps of (a-1) contacting a solid olefin polymerization catalyst with a wash liquid thereby producing a mixture comprising the solid catalyst component and a liquid component, wherein the wash liquid comprises TiCl4; (a-2) dividing the mixture of step (a-1) into a product fraction comprising a majority of the solid catalyst component and a liquid fraction comprising the liquid component; (a-3) recovering the liquid fraction; and (a-4) establishing said mixed stream comprising TiCl4 and transition metal haloalkoxides from said liquid fraction, in order to form the mixed stream in a manner in line with the suggestions of Kilty.
Note: A discussed above, the distillate stream established in step c) contains TiCl4 (Figure 1, Column 4 Lines 15-36). TiCl4 is the wash liquid. Therefore, said distillate stream comprises TiCl4 and the wash liquid as required by the claim. 
Kilty is silent to the distillation of step b) being a falling film distillation process. 
Zum Mallen teaches a method for recovering a reaction diluent and/or wash solvent from a waste stream resulting from a catalyst precursor. Zum Mallen incorporates Kilty (US 5,948,212) by reference and states that Kilty is concerned with the recovery of the same waste streams of procatalyst manufacture (Column 2 Line 66-Column 3 Line 25). Zum Mallen teaches that distilling these waste streams can cause the precipitation of solid components from the waste streams leading to an undesirable buildup of solids in distillation column reboilers and other related equipment (Column 3 Lines 13-25). Zum Mallen also teaches that Kilty does not address the problem of precipitate formation within separation units, e.g. distillation columns, used to recover components of the waste streams (Column 2 Line 66-Column 3 Line 12).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Kilty in view of Zum Mallen and Glover by replacing the distillation columns of Kilty with vertical agitated thin-film evaporators in order to provide the method of Kilty with separation equipment capable of handling a significant amount of precipitates and/or other solids, as taught by Glover, thus overcoming the problem, as taught by Zum Mallen, of precipitate formation within the separation units of Kilty.
Modified Kilty is silent to the falling film distillation process of step b) being carried out at a temperature less than or equal to 80 °C, i.e. a range of 50-80°C.
However, as stated above, the distillation of step b is carried out at 55-95 °C (Kilty: Figure 1, Column 3 Line 65-Column 4 Line 15).  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05).  Additionally, MPEP 2144.05(II)A clearly states that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  The temperature at which a distillation process is conducted is well understood to be a result effective variable.  The selection of a distillation temperature range is well within the level of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Kilty by optimizing the temperature at which the film distillation process of step b) is conducted to be in the range 55-80°C.

However, as stated above, the second stream 14 contains titanium haloalkoxides, as evidenced by the fact that the subsequent distillation of the second stream 14 recovers titanium haloalkoxides (Kilty: Figure 1, Column 4 Lines 15-36).  MPEP 2144.05(II)A clearly states that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  It is understood that stream compositions are result effective variables in distillation, in the sense that in order to obtain a desired composition in one product stream, e.g. the top product stream, it may be necessary to produce another stream, e.g. a bottom stream, having a certain composition.  For example, the film distillation step 10 modified Kilty is intended to separate the titanium tetrahalide from the titanium haloalkoxides, that is, the desired first stream 12 of modified Kilty comprises mostly titanium tetrahalide along with some reaction diluent but little to no titanium haloalkoxides (Kilty: Figure 1, Column 2 Lines 47-56, Column 4 Lines 15-36).  In order to obtain the desired first stream in modified Kilty, the composition of the second stream 14 would have to be optimized such that the titanium haloalkoxides were obtained in the second stream.  It is well within the level of ordinary skill in the art to manipulate a distillation process to obtain a desired product composition.
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Kilty by optimizing the composition of the second stream to comprise about 20-80 % of transition metal (titanium) haloalkoxides in order to obtain a first stream comprising little to no titanium haloalkoxides.
Modified Kilty does not explicitly teach the residue to distillate ratio being in the range of 0.05-0.35.
However, the distillation process of modified Kilty is taught to be broadly applicable to separation of mixtures comprising titanium tetrahalide, titanium alkoxides and haloalkoxides, alkyl esters of aromatic acids and reaction diluent independent of such a mixture’s origin (Kilty: Column 2 Lines 1-21). In some cases, when distilling certain feed streams, the claimed residue to distillate ratio may be optimal or necessary for the purposes of achieving the desired separation between the recoverable components in the first stream (distillate) 12 and the transition metal haloalkoxides in the second stream (residue) 14. 

Definition of Variables:
F = mass flow rate of feed stream 2
D = mass flow rate of first stream/distillate 12
R = mass flow rate of second stream/residue 14
xF =  mass fraction of transition metal haloalkoxides in feed stream 2
xD = mass fraction of transition metal haloalkoxides in first stream/distillate 12
xR = mass fraction of transition metal haloalkoxides in second stream/residue 14

Overall mass balance on distillation process 10:*
F = R + D
*Feed lines 16a and 4 in Kilty are optional (Column 4 Lines 13-16), and thus, are excluded from this material balance for the sake of simplicity.

Mass balance on transition metal haloalkoxides in the distillation process 10:
F xF = D xD +  R xR

First, we will select an arbitrary feed stream to be distilled. For the sake of simplicity, let us select a feed stream with a mass flow rate of 100 kg/min and a transition metal haloalkoxides content of 20 wt %. Thus, F = 100 kg/min, and xF= 0.2

Now, let us select a desired value for xR. As claim 1 requires the second stream 14 comprise 20-80 wt% transition metal haloalkoxides, the value of xR will be set at xR = 0.8.
The first stream 12 comprises reaction diluent and titanium tetrahalide (Kilty: Column 4 Lines 17-20), i.e. the first stream appears to comprise an insubstantial amount of transition metal haloalkoxides. Thus, we will assume xD = 0.

At this point we can plug the values of F, xF, xR, and xD into the transition metal haloalkoxides balance. Doing so yields the following equation:
(100 kg/min)(0.2) = D(0) + R(0.8)
20 kg/min = R(0.8)
R = 25 kg/min

Thus, we find that the flow rate R of the second stream is equal to 25 kg/min.

Plugging this value of R along with the value of F into the overall mass balance produces the following equation, from which we may find the value of D:
100 kg/min = D + 25 kg/min
D = 75 kg/min

At this point we may calculate the residue to distillate ratio R/D:
R/D = 25/75 = 0.33

The above mass balance calculations show that the residue to distillate ratio R/D of 0.33 is necessary to obtain the desired content 80 wt% of transition metal haloalkoxides present in the residue.

If, while distilling the same feed stream (i.e. having F =100 kg/min and xF =0.2), we were to manipulate R/D such that it were equal to 0.04, we would obtain a flow rates of D = 96.2 kg/min and R = 3.8 kg/min. Using the above mass balance equations with these flow rates shows us that the desired values of xD = 0 and xR = 0.8 cannot be obtained with an R/D of 0.04.

Likewise, if we were to manipulate R/D such that it were equal to 0.40, we would obtain a flow rates of D = 71.4 kg/min and R = 28.6 kg/min. Using the above mass balance equations with these flow rates shows us that the desired values of xD = 0 and xR = 0.8 cannot be obtained with an R/D of 0.40.

In light of the above example mass balances, it should be clear that the residue to distillate ratio of a distillation process is a result effective variable which must be optimized to achieve a desired separation between the distillate and residue products. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify Kilty by optimizing the residue to distillate ratio R/D to be in the range of 0.05-0.35, in order to achieve the desired separation between the recoverable components in the first stream (distillate) and the transition metal haloalkoxides in the second stream (residue).
With regard to claim 9: The wash liquid in modified Kilty further comprises a reaction diluent, which may be an aliphatic solvent (e.g. decane) or an aromatic solvent, including o-xylene, mesitylene, n-propyl-benzene, dichlorobenzenes and chlorotoluenes (Kilty: Figure 1, Column 2 lines 33-43).

Allowable Subject Matter
Claims 7, 8, and 10-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 7 recites a process for recovering TiCl4 from a process stream, the process comprising the steps of: 
(ai) establishing a mixed stream comprising TiCl4 and a first transition metal haloalkoxide by decanting excess liquid phase from a catalyst slurry comprising TiCl4 and the first transition metal haloalkoxide; 
(aii) establishing a second mixed stream comprising TiCl4 and a second transition metal haloalkoxide by: 

(a-2) dividing the mixture of step (a-1) into a product fraction comprising majority of the solid catalyst component and a liquid fraction comprising the liquid component; 
(a-3) recovering the liquid fraction; and (a-4) establishing the second mixed stream from said liquid fraction,
(aiii) combining the first mixed stream and the second mixed stream to form a combined mixed stream; 
(b) forming a falling liquid film from the combined mixed stream of step (aiii) at a temperature of from 50 to 85 0C and an absolute pressure of from 0.1 to 0.6 bar; 
(c) establishing from the film of step (b): 
an amount of a distillate, the distillate containing from 90 to 100% by weight of recoverable components, the recoverable components comprising TiCl4, 
and an amount of a residue, the residue containing about 20 to about 80% by weight of the first transition metal haloalkoxide, the second transition metal haloalkoxide, or a combination thereof.

The closest prior art of record is Kilty in view of Piccolo, Zum Mallen, and Glover, as applied in the 103 rejection of claim 1 above, and Kilty in view of Zum Mallen and Glover, as applied in the 103 rejection of claim 19 above.
As discussed in the rejection of claim 1 above, Kilty in view of Piccolo, Zum Mallen, and Glover, suggests a method including steps (ai), (b), and (c) of claim 7. As discussed in the rejection of claim 19 above, Kilty in view of Zum Mallen and Glover, suggests a method including steps (aii), (b), and (c) of claim 7.
However, the prior art of record does not fairly teach or suggest a method including all of steps (ai), (aii), and (aii). In other words, the prior art of record does not fairly teach or suggest a method comprising steps: (ai) establishing a mixed stream comprising TiCl4 and a first transition metal haloalkoxide by decanting excess liquid phase from a catalyst slurry comprising TiCl4 and the first 
Therefore claim 7 and its dependents, claims 8 and 10-18, are novel and non-obvious over the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772